Citation Nr: 0933149	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to February 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, 
tinnitus is caused by acoustic trauma during active military 
service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
tinnitus herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 and the 
implementing regulations. 

The Veteran contends that while he was serving aboard the 
U.S.S. Bremerton as an electronics technician mate, he was 
exposed to the firing of heavy guns during training missions.  
Specifically, he alleges that his duty location, the 
electronic repair shack, was located on the main deck just 
aft of the second forward gun turret.  The Veteran claims 
that he was not provided hearing protection as such was not 
issued to any members of the crew who were not part of the 
gunnery team.  He argues that, since his in-service exposure 
to acoustic trauma, he has continuously experienced tinnitus.  
The Veteran, therefore, contends that service connection is 
warranted for such disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board initially notes that the record reflects a current 
diagnosis of tinnitus.  Specifically, although tinnitus is 
readily observable by laypersons and does not require medical 
expertise to establish its existence, see Charles v. 
Principi, 16 Vet. App. 370 (2002), such diagnosis has been 
confirmed by a VA audiologist in a July 2006 treatment record 
and the Veteran's private physician, Dr. Garell, in a July 
2007 statement. 

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to tinnitus.  
However, the Board finds that the Veteran has offered 
competent and credible statements detailing his in-service 
noise exposure.  
Specifically, his contention that he was exposed to excessive 
noise during his military service while serving aboard a 
heavy cruiser on a training mission is consistent with his 
duty title of electronics technician mate and his service 
aboard the U.S.S. Bremerton as noted on his Notice of 
Separation from the U.S. Naval Service.  Therefore, despite 
the fact that the record is void of documentation of 
complaints or treatment for tinnitus during service, the 
Veteran is competent to describe the nature and extent of his 
in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).

Additionally, the record reflects that the Veteran has 
presented competent and credible evidence of continuity of 
symptomatology since his military service.  In this regard, 
the Veteran has stated in multiple documents submitted during 
the course of his appeal that he has experienced tinnitus, 
described as a constant hissing noise in both ears, since his 
service discharge.  Additionally, in a July 2007 statement, 
the Veteran's wife indicated that he had complained about 
tinnitus for the length of their marriage.  Also in a July 
2007 statement, the Veteran's co-worker of 20 years reported 
that he complained on frequent occasions that he suffered 
from a ringing and buzzing in his ear identified as tinnitus 
and that such was first noticeable when he was in the 
service. 

Furthermore, in a July 2007 statement, Dr. Garell reported 
that the Veteran had claimed that he suffers from tinnitus 
since his service in the U.S. Navy and opined that, the 
circumstances that he described, specifically acoustic trauma 
due to the firing of heavy weapons without the protection of 
ear plugs, could have caused such a condition.

The Board notes that, while Dr. Garell couched his opinion in 
speculative terms, there is no contrary opinion of record.  
Moreover, in light of the competent and credible evidence 
continuity of symptomatology, the Board resolves all 
reasonable doubt in the Veteran's favor and concludes that 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


